             Case 1:18-cr-00693-RMB Document 295 Filed 04/15/21 Page 1 of 1

                                                                                                                      A it a n D. G o e lm an
                                                                                                                                    PARTNER
                                                                                                         Z uc k er m an S p ae d er L L P
                                                                                                      ag o e lm an @ zuc k er m an .c om
                                                                                                                       20 2 .7 7 8. 19 9 9




                                                                   April 15, 2021

VIA ECF

Hon. Richard M. Berman
U.S. District Judge
U.S. District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

            Re:         United States v. Owens, et al., 18 Cr. 693 (RMB)

Dear Judge Berman:

I represent Defendant Harald Joachim von der Goltz in this matter. Mr. von der Goltz’s passports
have been retained by the Pre-Trial Services Office for the Southern District of New York during
the pendency of his criminal case. Also, Mr. von der Goltz’s bond was secured with $650,000
cash.

On April 5, 2021, Mr. von der Goltz surrendered to the custody of the Bureau of Prisons as
ordered by the Court. I write to request that the Court enter an Order directing Pre-Trial Services
to return Mr. von der Goltz’s passports to his daughter, Annemarie von der Goltz, and for the
$650,000 to be returned to Belle von der Goltz, the Defendant’s wife.

AUSA Thane Rehn has no objection to this request.



                                                                   Respectfully submitted,

                                                                   /s/ Aitan D. Goelman

                                                                   Aitan D. Goelman
cc: all counsel of record (by ECF)




1 8 0 0 M S T R E E T N W , S T E . 1 0 0 0 , W AS H I N G T O N , D C 2 0 0 3 6 - 5 8 0 7 | T 2 0 2 . 7 7 8 . 1 8 0 0 | F 2 0 2 . 8 2 2 . 8 1 0 6

      Z U C K E R M AN S P AE D E R L L P | W AS H I N G T O N , D C | N E W Y O R K | T AM P A | B AL T I M O R E

                                                                                                                                      7681947.1
